Title: To George Washington from Major General Philip Schuyler, 26 September 1775
From: Schuyler, Philip
To: Washington, George



Sir
Tionderoga [N.Y.] 26th September 1775

I did myself the Honor to address You in a long Letter of the 20th which I hope will come safe to Hand.
The Day before yesterday I was favored with a Letter from General Montgomery, Copy of which inclosd In the Contents of which, & on the Report of the Indian Deputies I do myself the Pleasure to congratulate Your Excellency.

I have made some Explanatory Notes on General Montgomery’s Letter which I conceived might be necessary for You.
I made a short Speech to the Indian Deputies, gave them a present & they left me in high Good Humour, & with a very good Opinion of our Army.
The Vexation of Spirit under which I labour, that a Barbarous Complication of Disorders should prevent me from reaping those Laurels for which I have unweariedly wrought since I was honoured with this Command; the Anxiety I have suffered since my Arrival here, least the Army should starve, occasioned by a scandalous Want of Subordination and Inattention to my Orders in some of the Officers, that I left to Command at the different Posts; The vast Variety of disagreeable and Vexatious Incidents that almost every Hour arise in some Department or Other, not only retard my Cure, but have put me considerably back for some Days past, If Job had been a General in my Situation, his Memory had not been so famous for Patience—But the Glorious End we have in View & which I have a Confidential Hope will be attained will attone for all.
I have discharged or Ordered to be discharged Every Man that was so Ill as to be rendered unfit for further Service during this Campaign, & that was able to return to the Place of his Abode, those that were not I have sent to the Hospital, the former already Amount to 726 as per the inclosed Returns. My Best wishes Attend Your Excellency and the Gentlemen with You, I am Dr Sir with the most Sincere Esteem Your very Obedient Humble Servant.

Ph: Schuyler

